SANDERS, Justice.
This is a companion suit to that of Naquin v. Marquette Casualty Company and Town of Breaux Bridge, La., 153 So.2d 395.
In the instant suit, St. Paul Fire and Marine Insurance Company, as a subrogee, seeks to recover from the defendants the sum that it has paid to its insureds, James C. Begnaud and George L. Begnaud, for damages resulting from the same explosion and fire on November 11, 1958, in the Town of Breaux Bridge, Louisiana, described in the companion suit.
The facts basic to liability are identical to those in the Naquin case. Hence, that decision is controlling here.
For the reasons assigned in Naqum v. Marquette Casualty Company and Town of Breaux Bridge, the judgment of the Court of Appeal, 143 So.2d 127, affirming the judgment of the district court is reversed and set aside. Judgment is rendered in favor of the plaintiff, against the defendants in such sum as may hereafter be fixed; and the case is remanded to the Court of Appeal, Third Circuit, for the determination of the amount or recovery and the fixing of the solidary liability of Marquette Casualty Company according to law. All costs of court are to be paid by the defendants.
HAMITER, J., dissents, being of the opinion that the judgment of the Court of Appeal is correct.
HAWTHORNE, J., dissents.